356 F.2d 110
UNITED STATES of America ex rel. Frederick A. McGROTTY, Appellant,v.James F. MARONEY, Superintendent State CorrectionalInstitution, Pittsburgh, Pa.
No. 15497.
United States Court of Appeals Third Circuit.
Submitted Jan. 3, 1966.Decided Feb. 28, 1966.

Appeal from the United States District Court for the Western District of Pennsylvania; Louis Rosenberg, Judge.
Frederick A. McGrotty, pro se.
Kenneth E. Fox, Jr., Dist. Atty., Lawrence County, New Castle, Pa., for appellee.
Before BIGGS, GANEY and FREEDMAN, Circuit Judges.
PER CURIAM.


1
Assuming, but not deciding, that the relator-appellant, McGrotty, has exhausted his state remedies, nonetheless we are unable to perceive any merit in his petition for habeas corpus or error in the proceedings below.  Consequently the order of the court below will be affirmed.